Exhibit 10.12

 

THIRD AMENDMENT TO
AAR CORP. NONEMPLOYEE DIRECTORS’
DEFERRED COMPENSATION PLAN

 

WHEREAS, AAR CORP., a Delaware corporation (the “Company”) maintains the
AAR CORP. Nonemployee Directors’ Deferred Compensation Plan as amended and
restated effective April 8, 1997 (the “Plan”); and

 

WHEREAS, the Company amended the Plan effective May 26, 2000 and December 18,
2002, and now deems it appropriate to further amend the Plan in certain
respects.

 

NOW, THEREFORE, the Plan is hereby amended, effective July 1, 2003 as follows:

 

1.                                       Paragraph (h) of Section V is hereby
amended to read as follows:

 

“(h)                           Notwithstanding any provision in the Plan to the
contrary, the following provisions shall apply to all amounts credited to each
Participant’s Stock Unit Account and his Cash Account (“Accounts”) following the
first to occur of:  (i) a drop in the overall credit rating of the Company below
S&P BB or Moody’s Ba; (ii) a drop in the Company’s market capitalization below
$75 million for five (5) consecutive trading days; (iii) a drop in the aggregate
of cash and existing available bank lines of the Company below $35 million; and
(iv) receipt of a notice of material adverse change under any of the Company’s
then existing debt agreements:

 

(1)                                During the thirty day period commencing on
the date an event described in clause (i), (ii), (iii), or (iv) occurs, the
Company, in its sole discretion, may distribute all or any portion of a
Participant’s Accounts, including credits, dividends and interest credited in
accordance with Section IV to the date of distribution, to him in a lump sum as
the Company deems appropriate and in the best interest of the Company.

 

(2)                                No distribution due to the occurrence of an
event described in clause (i), (ii), (iii), or (iv) shall be made from and after
the thirtieth day following the date of such event.

 

(3)                                Following the expiration of the thirty day
period following the date of an event described in clause (i), (ii), (iii),
or (iv), a Participant shall continue to make deferrals pursuant to Section III.

 

(4)                                The Company shall be entitled to make
separate decisions in accordance with clause (1) with respect to the interests
of each Participant hereunder.”

 

--------------------------------------------------------------------------------


 

2.                                       Paragraph (m) of Section VIII is hereby
amended to read as follows:

 

“(m)  Notwithstanding anything to the contrary contained in the Plan, (i) if the
Internal Revenue Service prevails in a claim by it that amounts credited to a
Participant’s Accounts, and/or earnings thereon, constitute taxable income to
the Participant or his beneficiary for any taxable year of his prior to the
taxable year in which such credits and/or earnings are distributed to him or
(ii) legal counsel satisfactory to the Company and the applicable Participant or
his beneficiary renders an opinion that the Internal Revenue Service would
likely prevail in such a claim, the balance of such Participant’s Accounts, to
the extent constituting taxable income, shall be immediately distributed to the
Participant or his beneficiary.  For purposes of this paragraph, the Internal
Revenue Service shall be deemed to have prevailed in a claim if such claim is
upheld by a court of final jurisdiction, or if the Company, or a Participant or
beneficiary, based upon an opinion of legal counsel satisfactory to the Company
and the Participant or his beneficiary, fails to appeal a decision of the
Internal Revenue Service, or a court of applicable jurisdiction, with respect to
such claim, to an appropriate Internal Revenue Service appeals authority or to a
court of higher jurisdiction, within the appropriate time period.”

 

IN WITNESS WHEREOF, this Third Amendment has been executed on this 25th day of
August, 2003.

 

 

 

AAR CORP.

 

 

 

By:

/s/ DAVID P. STORCH

 

David P. Storch, President

 

2

--------------------------------------------------------------------------------